DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 31 August 2021.

Response to Amendment
Claims 1, 3, and 44 have been amended. Claims 16-22 and 46-52 have been canceled. Claims 1-5 and 44-45 are pending. In the previous action (Final Rejection filed on 7 July 2021), claim 1 was indicated as containing allowable subject matter.
In response to the amendment to the specification, the objection thereto is withdrawn. In response to the amendments to the claims, the objections to claims 1 and 3 are withdrawn. In response to the amendments to claims 1 and 44, the rejections under 35 USC 112(b) are withdrawn.

Allowable Subject Matter
Claims 1-5 and 44-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-5 and 44-45. The concept of a combustion system comprising: 
an oxidant preheater fluidly connected to a primary oxidant source and to a secondary oxidant source and operable to provide a preheated primary oxidant stream and a preheated secondary oxidant stream; 
a fuel source;

a feedwater source;
an integrated heat exchanger having a hot side fluidly connected to said combustor and a cold side fluidly connected to recover at least one of a water and/or a condensate stream from said feedwater source, to produce a high pressure steam stream from said cold side;
a particulate collector fluidly connected to recover said combustion gas stream from said oxidant preheater, for forming a first treated combustion gas stream;
a direct contact cooler fluidly connected to recover a first portion of said first treated combustion gas stream from said particulate collector; and
a temperature swing adsorptive gas separator fluidly connected to recover said first portion of said treated combustion gas stream from said direct contact cooler as a feed stream comprising at least a first component, fluidly connected to recover a steam stream from at least one of a turbine or a boiler as a first regeneration stream, fluidly connected to recover a second portion of said first treated combustion gas stream from said particulate collector as a second regeneration stream, and fluidly connected to release a first product stream into an ambient environment, wherein said temperature swing adsorptive gas separator is operable to separate at least a portion of said first component from said feed stream to produce a second product stream;
a condenser fluidly connected to recover said second product stream from said temperature swing adsorptive gas separator to form said condensate stream and a purified second product stream;
an ejector having a low pressure port and a high pressure port, said low pressure port fluidly connected to admit said purified second product stream recovered from said condenser; and
a compressor for producing a compressed second product stream, fluidly connected to receive said purified second product stream from said ejector and fluidly connected to admit said compressed second product stream into said high pressure port of said ejector (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides a combustion system for producing high-pressure steam that can reduce the consumption of steam needed for the regeneration of a TSA separator (p. 2, lines 4-6, p. 17, lines 19-25) while utilizing a compressor and an ejector to reduce the pressure and maintain the reduced pressure in a condenser and a zone of a TSA separator connected thereto (p. 15, lines 19-24).
The closest prior art, Boulet (WO2014100904 A1, submitted as a foreign reference on 9 December 2020), discloses Boulet discloses a fuel combustion system (Abstract; Fig. 1) comprising a fuel stream 302, a combustion chamber 310, an oxidant stream 306, and a combustion gas stream 304 (p. 19, lines 5-12); water feed streams 403, 405, and 407; a heat recovery steam generator (HRSG) 400 having heat exchange conduits (p. 20, lines 1-8; p. 21, line 5); a direct contact combustion gas cooler 220 (p. 24, lines 12-13); an adsorptive gas separation system 200 (p. 24, line 5) that can be a temperature swing adsorption (TSA) (p. 34, line 7) that recovers a first product stream 222 for release to the environment (p. 25, lines 15-17), and a second product stream 224 (p. 25, line 21). The providing of an oxidant preheater would have been prima facie obvious in view of the teachings of Uchida (WO2015041122 A1, submitted as a foreign reference on 9 December 2020), which teaches a boiler main body 1 which is fed primary air from a blower 4 and secondary air (i.e. a secondary oxidant source) from a blower 5 via an air preheater 3 (Fig. 1; p. 2/5, “Hereinafter”). The providing of a particulate collector that recovers a combustion gas stream from an oxidant preheater, and is connected to a direct contact cooler would have been prima facie obvious from the teachings of Jain (US 2010/0251887 A1), which teaches that particulates were known in the art to be removed using electrostatic precipitators ([0023]). Furthermore, Yoshikawa et al. (US 2015/0013543 A1) teaches a condenser 6 for condensing 
Gonzalez et al. (US 2012/0131897 A1) teaches a carbon dioxide compression system ([0001]) wherein an ejector 270 has a motive inlet 280 for a heated carbon dioxide stream and a separate suction inlet 300 for carbon dioxide from a compressor (Fig. 4; [0024]). However, Gonzalez does not teach the claimed relationship between a condenser and an ejector (Gonzalez teaches a condenser that is downstream of an ejector at [0023], unlike what is claimed), and the teachings of Gonzalez are not presented in the context of an upstream combustion system and temperature swing adsorption system.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772